Citation Nr: 0820127	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO. 04-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date prior to April 14, 2003 
for a total evaluation based on individual unemployability 
(TDIU) due to service-connected disabilities.

2. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.

3. Entitlement to an increased evaluation for a shrapnel scar 
of the left upper back, currently evaluated at 10 percent.

4. Entitlement to an increased evaluation for a shrapnel scar 
of the left buttock, currently evaluated at 10 percent.

5. Entitlement to an increased evaluation for shrapnel scars 
of the left upper arm, currently evaluated at 10 percent.

6. Entitlement to an increased evaluation for shrapnel scars 
of the right upper arm, currently evaluated at 10 percent.




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty service from January 1959 to 
March 1963 and from June 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the benefits sought on appeal. 

In a December 2005 decision, the Board denied the TDIU claim 
and remanded the remaining increased ratings claims. The 
veteran appealed the denial of the TDIU claim in the December 
2005 decision to the U.S. Court of Appeals for Veterans 
Claims (Court) and in a June 2007 Memorandum Decision, the 
Court vacated the December 2005 Board decision and remanded 
the matter for further action consistent with the holdings in 
the June 2007 Memorandum Decision.


FINDINGS OF FACT

1. The veteran submitted a claim for TDIU on April 14, 2003.

2. An informal or formal claim for TDIU was not submitted by 
the veteran prior to April 14, 2003.

3. A rating decision dated in June 2003 granted TDIU 
effective April 14, 2003.

4. It is not factually ascertainable that the veteran's 
service connected disabilities increased in severity to 
warrant assignment of TDIU at any point between April 14, 
2002 and April 13, 2003.

5. The veteran's PTSD is manifested by social isolation, 
intrusive thoughts, nightmares, rare lack of impulse control, 
some hyperarousal, some sleep disturbance, occasional 
suicidal thoughts, and avoidance of situations that trigger 
memories of Vietnam with no evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short or long-term memory; impaired judgment; or impaired 
abstract thinking.

6. The veteran's service-connected scars of the right and 
left upper arms, the left buttock, and the left upper back 
are .5 cm in size and superficial and stable without 
tenderness or pain on examination, or adherence to underlying 
tissue, or limitation of motion or loss of function, or with 
underlying soft tissue damage, or skin ulceration or 
breakdown. 


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to April 14, 2003 
for the assignment of a total disability rating based upon 
individual unemployability have not been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2007).

2. The criteria for entitlement to a disability rating in 
excess of 30 percent for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).

3. The criteria for entitlement to a disability rating in 
excess of 10 percent for a shrapnel scar of the left upper 
back have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); Diagnostic Codes 7801-7805 (2007).

4. The criteria for entitlement to a disability rating in 
excess of 10 percent for a shrapnel scar of the left buttock 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
Diagnostic Codes 7801-7805 (2007).

5. The criteria for entitlement to a disability rating in 
excess of 10 percent for a shrapnel scar of the left upper 
arm have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); Diagnostic Codes 7801-7805 (2007).

6. The criteria for entitlement to a disability rating in 
excess of 10 percent for a shrapnel scar of the right upper 
arm have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); Diagnostic Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In an April 2003 letter, the RO provided timely notice to the 
veteran regarding what information and evidence is needed to 
substantiate increased rating claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. 

The veteran did not receive notice of the information and 
evidence necessary to assign an effective date in the event 
that entitlement to an increased rating was established. 
However, in light of the denial of the increased ratings 
claims in the instant decision, the issue of assignment of an 
effective date has been rendered moot. As such, the Board 
finds that the veteran was not prejudiced by this notice 
error.

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for PTSD and scar disabilities in the 
February 2005 statement of the case. Additionally, the Board 
finds that the essential fairness of the adjudication process 
was not affected by this error as the November 2007 
supplemental statement of the case readjudicated the 
increased rating claims after the February 2005 statement of 
the case. 

With respect to the earlier effective date claim on appeal, 
the veteran is challenging the effective date assigned 
following the initial grant of TDIU.  In Dingess, the Court 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, because 
the April 2003 notice that was provided before TDIU was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as 
an original claim, rather than as one for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims"); see also Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008).

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

The Court's June 2007 Memorandum Decision noted that the 
record reflected that the veteran was in receipt of Social 
Security Administration (SSA) disability benefits, but that 
the records from SSA had not yet been associated with the 
veteran's claims file. The Court mandated that the Board 
remand this matter to obtain the SSA records, noting that VA 
has a duty to obtain SSA records when they may be relevant. 
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992). However, in a March 2007 
telefaxed response from the SSA, the agency reported that it 
"cannot send the medical records (VA) requested, the 
(veteran) did not file for disability benefits." 

The law provides that the Board is obligated by law to ensure 
that the RO/AMC complies with its directives, as well as 
those of the appellate courts, and that where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Because it appears that the RO has been informed that the SSA 
records in question do not exist because the veteran has not 
filed an application for disability benefits, the Board finds 
that it would serve no purpose in the instant case to remand 
this matter to request the SSA records. As such, the Board 
will proceed to the merits of the veteran's claim for an 
earlier effective date.

In the veteran's "Appellant's Brief," submitted to the 
Court in June 2006, the veteran made several other arguments 
as to the VA's adjudication of this case.

First, the veteran argued that the TDIU claim had to be 
remanded because it was inextricably intertwined with the 
pending increased ratings claims that had been remanded by 
the Board. As the instant decision also adjudicates the 
pending increased ratings claims, the veteran's argument is 
moot.

Second, the veteran argued that his August 2003 notice of 
disagreement (NOD) expressed disagreement with the effective 
date assigned for the award of dependent's educational 
benefits under Chapter 35 of Title 38, United States Code and 
that the Board should remand this matter for issuance of a 
statement of the case. See 38 C.F.R. § 19.26 (2007); See also 
Manlincon v. West, 12, Vet.App. 238 (1999). Basic eligibility 
for certification of Dependents' Educational Assistance 
exists if the veteran...has a permanent total service-connected 
disability.... 38 C.F.R. § 3.807. Therefore, once the veteran 
has been found to have a permanent total disability, Chapter 
35 benefits can be awarded. 

In this case, the effective date of the veteran's award of 
TDIU controls the effective date of the veteran's award of 
dependents' educational benefits under Chapter 35 of Title 
38, United States Code. The issue of entitlement to an 
earlier effective date for the award of TDIU is being 
adjudicated in the instant decision and any award of an 
earlier effective date for TDIU will automatically result in 
the award of the same earlier effective date for dependents' 
educational benefits under Chapter 35 of Title 38, United 
States Code. As such, it is not necessary for VA to issue a 
separate statement of the case for entitlement to an earlier 
effective date for the award of dependents' educational 
benefits under Chapter 35 of Title 38, United States Code as 
this issue is subsumed by the issue of entitlement to an 
earlier effective date for the award of TDIU. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). 

Third, the veteran argued that the Board committed error when 
it failed to apply "staged ratings" to the issue of 
entitlement to an earlier effective date for TDIU. However, 
"staged ratings" only apply in cases of entitlement to a 
higher disability rating and are inapplicable to adjudication 
of earlier effective date claims. See generally Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The veteran also argued that VA has improperly applied 
38 C.F.R. § 3.400(0)(2); however, the veteran has not alleged 
any specific error of fact or law. As such, the Board is 
unable to ascertain the nature of the alleged error and 
appropriately respond. See Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).

The veteran also requested a "retrospective examination" to 
determine if his service-connected disabilities had increased 
in severity enough to warrant entitlement to TDIU at any 
point in the one-year period prior to the current effective 
date for TDIU. However, for the reasons explained below, the 
Board finds that there is no competent medical or lay 
evidence suggesting that the veteran's service-connected 
disabilities had increased in severity during this time 
period significantly enough to prevent the veteran from 
maintaining substantially gainful employment. As such, the 
Board finds that a VA examination is not necessary to decide 
the issue of entitlement to an earlier effective date for 
TDIU. See generally McLendon v. Nicholson, 20 Vet.App. 79 
(2006).

Finally, the veteran argued that VA failed to adjudicate a 
claim for a permanent and total rating pursuant to 38 C.F.R. 
§ 3.340. However, carful review of the claims file fails to 
reveal that the veteran filed a formal or informal claim for 
such a rating at any point. 

Earlier Effective Date Claim

A review of the record discloses that a March 2000 rating 
decision addressed the veteran's claim for service connection 
for PTSD, and granted that claim and assigned a 30 percent 
evaluation, as well as addressing the claims for increased 
evaluations for the veteran's service-connected disabilities. 
The veteran was notified of that decision and of his 
appellate rights by way of two letters from the RO dated in 
March 2000. An appeal was not filed. In April 2000, the 
veteran submitted a VA Form 21-686(c) (Declaration of Status 
of Dependents), and in April 2000, the veteran was notified 
that his disability compensation award had been amended to 
include additional benefits for his spouse.

The record contains no further correspondence from the 
veteran to the RO until April 14, 2003, when the veteran 
submitted a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability). A rating 
decision dated in June 2003 granted the veteran's claim for a 
total evaluation based on individual unemployability 
effective April 14, 2003. The veteran, through his former 
representative, expressed disagreement with the effective 
date established by the RO for the total evaluation.

Under VA laws and regulations, unless otherwise provided, the 
effective date of an award based on original claim or claim 
for increased compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o). In addition, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in the disability 
occurred, if the application is received within one year from 
such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 
Significantly, the Court has held that if the application is 
received more than one year after the ascertainable increase 
in severity, the claim is governed by the date the claim was 
received. Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Based on this record, the Board finds that the RO is correct 
in choosing April 14, 2003, as the effective date for the 
grant of the total evaluation based on individual 
unemployability. That date represents the first and only 
application for a total evaluation based on individual 
unemployability filed by the veteran. The laws and 
regulations require that a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a). The veteran has not contended that he submitted a 
claim for a total evaluation based on individual 
unemployability prior to that date.

The Board has also considered whether the record contains any 
evidence of an informal claim filed prior to that date, for 
example, a report of a VA examination or hospitalization. 38 
C.F.R. §§ 3.155, 3.157. However, the record contains no 
communication between the veteran and the RO following the 
April 2000 Declaration of Status of Dependents filed by the 
veteran in order to receive additional benefits for his 
spouse and the April 2003 receipt of the application for a 
total evaluation based on individual unemployability. 

As noted above, the earliest effective date for the 
assignment of an increased rating is the date which it is 
factually ascertainable that an increase in disability 
occurred, if an application is received within one year. 

In order to establish entitlement to TDIU, there must be an 
impairment so severe that it is impossible to follow a 
substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation. VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992). Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The competent medical evidence during this time period 
consists of VA treatment records dated from April 2002 to 
March 2003. These records show that the veteran complained of 
and was treated for various ailments, including back pain, 
hypertension, PTSD, and upper extremity pain; however, none 
of these records demonstrate that the veteran was prevented 
from engaging in substantially gainful employment solely due 
to his single service-connected disabilities. 

As such, the Board finds that it is not factually 
ascertainable that the veteran's service-connected 
disabilities increased in severity to such an extent to 
warrant assignment of TDIU at any point between April 14, 
2002 and April 13, 2003. Therefore, the Board finds that an 
effective date earlier than April 14, 2003 for assignment of 
TDIU is not warranted.

Increased Rating Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating. Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 8 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

PTSD

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411; however, the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a 
General Rating Formula . 

Under that formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A May 2003 VA examination report shows that the veteran 
described his marriage as good. He said that he went on 
vacations, to the movies, and out to eat with his wife. The 
veteran reported that he tended to avoid people other than 
his wife and one son-in-law. He also reported watching a lot 
of television. He stated that he had nightmares and was 
bothered by people staring at him because of his eye problem. 

On objective examination, the veteran was alert and oriented 
to time, place, person, and situation. He was neatly dressed 
and groomed with good hygiene. He was cooperative with the 
examiner. His affect during the interview was euthymic. His 
speech was normal with regard to production, content, volume, 
and clarity and he required little prompting. He denied 
auditory or visual hallucinations. There was no evidence of 
delusions, gross cognitive dysfunction, thought disorder or 
psychosis. He stated that he had occasional suicidal thoughts 
but he would not act on them. He denied any homicidal 
ideations.

The examiner stated that the veteran continued to experience 
symptoms of PTSD, including recurrent intrusive thoughts, 
recurrent and distressing nightmares (approximately two to 
three times per month), psychological distress and 
physiological reactivity when exposed to cues that symbolize 
or resemble an aspect of his traumatic event. The veteran's 
symptoms included avoidance, increased arousal, mild sleep 
disturbance, rare anger outbursts, difficulty concentrating 
and hypervigilance. 

In his summary, the examiner noted that by the veteran's own 
report, his symptoms had not changed much since his 1999 VA 
examination, with the exception of having an increase in 
intrusive thoughts. The examiner noted that the veteran 
reported that he was unable to work because of physical 
limitations of the upper extremities and that his inability 
to work affected his mood. The examiner assigned a Global 
Assessment of Functioning Score (GAF) of 55. VA treatment 
records from 2002 and 2003 show that the veteran reported 
PTSD symptoms consistent with what he reported at the May 
2003 VA examination.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. The GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned). See 38 
C.F.R. § 4.126(a). According to DSM-IV, GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  

In summary, the veteran's PTSD is manifested by social 
isolation, intrusive thoughts, nightmares, rare lack of 
impulse control, some hyperarousal, some sleep disturbance, 
occasional suicidal thoughts, and avoidance of situations 
that trigger memories of Vietnam with no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short or long-term memory; impaired judgment; 
or impaired abstract thinking. The evidence of record 
demonstrates that in spite of his PTSD symptoms, the veteran 
is consistently oriented to time, place and person, always 
has appropriate hygiene and speech, and reports a good 
relationship with his wife and pursuit of leisure activities 
such as travel, going to the movies, watching television and 
going out to dinner with his wife. As such, the Board finds 
that the veteran's PTSD symptoms do not rise to the level of 
severity to more closely approximate a disability rating in 
excess of 30 percent.

Scars

The veteran is service connected for multiple shrapnel scars. 
He has four separate 10 percent disability ratings for his 
scars - one for the upper left arm, one for the upper right 
arm, one for the upper left back and one for the left 
buttock.

A May 2003 VA examination report shows that the veteran had 
three .5 cm circular scars on the right upper arm on the back 
that were all stable, superficial, nontender, slightly 
hypopigmented, not adherent to the underlying tissue and with 
normal skin texture. The skin was not elevated or depressed 
and there was no inflammation, edema or keloid. There was 
also no induration or inflexibility of the skin and the scars 
did not limit any range of motion of function. Similar scars 
were noted on the left upper arm. On the left upper buttock 
there was one .5 cm scar that was nontender, superficial and 
not causing any underlying motion abnormalities. The scar was 
slightly hypopigmented. The examiner concluded by stating 
that all of the veteran's scars were small (.5 cm), stable, 
superficial, not adherent to underlying muscle or tissue, and 
nontender. The only abnormality noted was that they were 
hypopigmented. The veteran's VA treatment records show no 
treatment for his service-connected scars. 

The veteran's scars have been rated under Diagnostic Codes 
7804 and 5306. Diagnostic Code 7804 is for rating superficial 
scars. Diagnostic Code 5306 is for rating muscle injuries. As 
the May 2003 VA examination report clearly shows that the 
veteran's scars do not affect any underlying muscle or tissue 
or impair the veteran's range of motion or function in any 
way, the Board finds that Diagnostic Code 5306 is not an 
appropriate Diagnostic Code to use to rate the veteran's 
service-connected superficial scars. As such, the Board will 
turn to the Diagnostic Codes applicable to rating scars.

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7801 
pertain to all scars (other than on the head, face, or neck) 
which are deep or cause limited motion. Pursuant to 
Diagnostic Code 7801, such a scar or scars warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters). A 20 
percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 
square centimeters).  

Diagnostic Code 7802 pertains to scars (not on the head, 
face, or neck) that are superficial and do not cause 
limitation of motion if the scar has an area exceeding 144 
square inches (929 sq. cm.).  However, no disability rating 
in excess of 10 percent is available under this Diagnostic 
Code. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7803, the existence of a superficial, 
unstable scar (one where there is frequent loss of covering 
of skin over the scar) warrants a 10 percent rating, which is 
the maximum rating available under this Diagnostic Code. 38 
C.F.R. § 4.118, Diagnostic Code 7803.

Under Diagnostic Code 7804, the existence of a superficial 
scar (not associated with underlying soft tissue damage) that 
is painful on examination warrants a 10 percent rating, which 
is the maximum rating available under this Diagnostic Code. 
38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides for rating scars based on 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

As noted, the veteran's service-connected scars are all small 
(.5 cm), superficial, stable, nontender on examination, 
without underlying tissue loss or adherence or ulceration or 
breakdown. As such, the Board finds that a disability rating 
in excess of 10 percent is not warranted under any of the 
applicable Diagnostic Codes for any of the veteran's service-
connected scars because the evidence does not show that any 
of the scars are in excess of 12 square inches (77 sq. cm.) 
in order to warrant a higher disability rating under 
Diagnostic Code 7801, or limit the motion of the affected 
part to warrant a disability rating in excess of 10 percent 
under Diagnostic Code 7805. As noted above, the remaining 
applicable Diagnostic Codes do not provide for disability 
ratings in excess of 10 percent. 

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An effective date prior to April 14, 2003 for a total 
evaluation based on individual unemployability (TDIU) due to 
service-connected disabilities is denied.

An increased evaluation for post-traumatic stress disorder 
(PTSD), currently evaluated at 30 percent, is denied.

An increased evaluation for a shrapnel scar of the left upper 
back, currently evaluated at 10 percent, is denied.

An increased evaluation for a shrapnel scar of the left 
buttock, currently evaluated at 10 percent, is denied.

An increased evaluation for shrapnel scars of the left upper 
arm, currently evaluated at 10 percent, is denied.

An increased evaluation for shrapnel scars of the right upper 
arm, currently evaluated at 10 percent, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


